Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status

2.	This communication is in response to the application filed on 05.18.2021. Claims 1-6 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant' s submission of the Information Disclosure Statement (IDS) dated 05.18.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.


Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 03.30.2018 is acknowledged. The Examiner takes the US Application date of 03.30.2018 into consideration.
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Claims 1-6 recite method and system for fulfilling orders under non-persistent network conditions.

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving state changes corresponding to one or more orders;

Limitation 2: queuing the state changes in a plurality of durable terminal queues; 

Limitation 3: accessing and transmitting the state changes to a first one of a subset from oldest to youngest;

Limitation 4: maintaining the state changes in durable terminal queues corresponding to other ones of the;

Limitation 5: associating each of the plurality of terminals to one or more service areas.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

sales activities). 

This judicial exception is not integrated into a practical application because the additional element describes “receiving state changes corresponding to one or more orders”. The additional element describes data acquisition/input which amounts to insignificant extra-solution activities. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (synchronization server, terminal queues, POS terminals) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 


Dependent claims 2-6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. The dependent claims do not integrate the abstract idea into a practical application nor provide an inventive concept.

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.


Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,042,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.


Immediate Application
Patent No. 11,042,860
Claims 1. A method for fulfilling orders under non-persistent network conditions, comprising: within a synchronization server: receiving state changes corresponding to one or more orders from one or more of a plurality of POS terminals; queuing the state changes in a plurality of durable terminal queues that correspond to the plurality of POS terminals; accessing and transmitting the state changes to a first one of a subset of the of plurality of POS terminals, from oldest to youngest, when the first one of the subset of the plurality of POS terminals is operably connected to the network; maintaining the state changes in durable terminal queues corresponding to other ones of the subset of the plurality of POS terminals while the other ones of the subset of the plurality of POS terminals remain operably disconnected from the network; and associating each of the plurality of POS terminals to one or more service areas, wherein the subset of the plurality of POS terminals corresponds to one of the one or more service areas.
Claim 1: A synchronization server for fulfilling orders under non-persistent network conditions, comprising: a terminal update element, configured to receive state changes corresponding to orders from POS terminals, wherein a first portion of said state changes correspond to a first portion of said orders that are transmitted through a gateway by a first portion of said POS terminals and a second portion of said state changes correspond to a second portion of said orders that are transmitted by a second portion of said POS terminals, and wherein the synchronization server is not on-premise with said POS terminals; a queue processor, coupled to said terminal update element, configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said state changes for all of said orders are accessed by said terminal update element and are transmitted to a first one of a subset of said POS terminals, from oldest to youngest, when said first one of said subset of said POS terminals is operably connected to said network, and wherein said state changes are maintained in durable terminal queues corresponding to other ones of said subset of said POS terminals while said other ones of said subset of said POS terminals remain operably disconnected from said network; and a service area map, coupled to said queue processor, configured to associate each of said POS terminals to one or more service areas, wherein said subset of said POS terminals corresponds to one of said one or more service areas.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Copending Application No. 15/941,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims are directed to the same invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The mapping of, for example independent claim 1 of the immediate application to independent claim 1 of the Copending Application follows:

Immediate Application
Copending Application No.: 15/941,351
Claims 1. A method for fulfilling orders under non-persistent network conditions, comprising: within a synchronization server: receiving state changes corresponding to one or more orders from one or more of a plurality of POS terminals; queuing the state changes in a plurality of durable terminal queues that correspond to the plurality of POS terminals; accessing and transmitting the state changes to a first one of a subset of the of plurality of POS terminals, from oldest to youngest, when the first one of the subset of the plurality of POS terminals is operably connected to the network; maintaining the state changes in durable terminal queues corresponding to other ones of the subset of the plurality of POS terminals while the other ones of the subset of the plurality of POS terminals remain operably disconnected from the network; and associating each of the plurality of POS terminals to one or more service areas, wherein the subset of the plurality of POS terminals corresponds to one of the one or more service areas.
Claim 1: (Currently Amended) A synchronization server for fulfilling orders under non- persistent network conditions, comprising: a terminal update element, configured to receive state changes corresponding to orders from POS terminals wherein a first portion of said state changes correspond portion of said orders that configured to queue said state changes in durable terminal queues that correspond to said POS terminals, wherein said state changes are accessed by said terminal update element and are transmitted to a first one of said of POS terminals, from oldest to youngest, when said first one of said POS terminals is operably connected to said network, and wherein said state changes are maintained in durable terminal queues corresponding to other ones of said POS terminals while said other ones of said POS terminals remain operably disconnected from said network.


Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone 

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687













GA/Primary Examiner, Art Unit 3627